Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 04/20/2022 is acknowledged. Claims 25-44 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 04/20/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 102(a)(1) rejection of claims 25-33, 36, 38-40, 42, and 43 over Janssen et al. (US 2011/0097288 A1) and 35 U.S.C. 103(a) rejections of claims 25-34, 36, 38-40, 42, and 43 over Janssen et al. (US 2011/0097288 A1) and of claims 25-44 over Tanner et al. (US 2013/0243836 A1) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejections. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25-29, 36, 38-40, 42, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janssen et al. (US 2011/0097288 A1) as evidenced by Clemente et al. (US 2009/0326182 A1).
Janssen et al. meet all of the limitations of claims 25-29, 36, 38-40, 42, and 43. Janssen et al. disclose sun protecting cosmetic compositions (abstract), in form of oil-in-water emulsion (paragraph 29) (instant claim 40) to be applied to skin (claim 10), 0.5-10% by weight of emulsifier (paragraph 45, overlaps with the claimed from 0% to less than 2% by weight of emulsifier in claim 44), 0.1-99%, 2-50%, and 5-20% by weight of skin conditioning actives including coconut oil derivatives, C4-30 fatty alcohol (including cetyl and stearyl alcohol, paragraph 159), etc., and 
exemplified in example 1 a composition comprising 5% by weight of dibuty adipate (instant claims 25-29, one of the claimed oils according to the instant specification, an oil contains one ester, (3rd – 6th paragraph on page 4 and 3rd paragraph on page 5) and previous claim 30 dated 09/29/2020 and with dielectric constant of about 5.1 according to Clemente et al.), 9% by weight of UV filter (3% butylmethoxy dibenzoyl methane, 2% Parsol SLX, 4% octocrylene) (instant claims 38-39), Emulsiphos 677660 (emulsifier with HLB 13-14) (instant claim 42), and 0.5% by weight of Cosmedia SP (crosslinked sodium polyacrylate) (the claimed carbomer in instant claim 43), and 54.9% by weight of water.
The recitation of 0% to less than 0.2% by total weight C12-15 alkyl benzoate, etc., in claim 36 is interpreted to include 0% by weight of C12-15 alkyl benzoate, etc.
Janssen et al. do not specify the claimed method of reduced sweat stain on clothing, etc., however, with the same composition (comprising oil with dielectric constant ≥4.0) and same step (application to skin) it would necessarily result in reduced sweat stain on clothing since the instant composition and method steps are identical. That is, even though Janssen et al.'s intended purpose is for sun-protection, the effect of reduced sweat stain on clothing is inherent because the method taught by Janssen et al. involves applying the same oil in the same way (in skin) as recited in claim 25. 

Claims 25-32 and 34-44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Janssen et al. (US 2011/0097288 A1) as evidenced by Clemente et al. (US 2009/0326182 A1).
The teachings of Janssen et al. are discussed above and applied in the same manner.
Janssen et al. do not teach 3-20% by weight diisopropyl adipate (amended instant claims 30-32) in example 1.
This deficiency is cured by the rationale that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In the instant case, dibutyl adipate (di C4 alcohol ester of adipic acid) taught by Janssen et al. and the claimed diisopropyl adipate (di C3 alcohol ester of adipic acid) are different in one -CH2- group which are considered homologs: dibutyl adipate has the claimed dielectric constant according to Clemente et al. Please refer to MPEP 2144.09 II. Furthermore, both dibutyl adipate and diisopropyl adipate are suitable oils according to the instant specification as an oil contains one ester (3rd – 6th paragraph on page 4 and 3rd paragraph on page 5) and claim 30 dated 09/29/2020 and thus, the criticality of diisopropyl adipate over dibutyl adipate is not established.
	 
Janssen et al. do not specify the claimed method of reduced sweat stain on clothing, etc., however, with the same composition (comprising oil with dielectric constant ≥4.0) and same step (application to skin) it would necessarily result in reduced sweat stain on clothing since the instant composition and method steps are identical. That is, even though Janssen et al.'s intended purpose is for sun-protection, the effect of reduced sweat stain on clothing is inherent because the method taught by Janssen et al. involves applying the same oil in the same way (in skin) as recited in claim 25. 

Janssen et al. do not specify 0.05-2% by weight of silicone oil in example 1.
This deficiency is cured by Janssen et al.’s teachings of the composition comprising conditioning active substances including fatty substances such as insect wax, decamethylcyclopentasiloxane (paragraph 157-159) and the composition in example 1 comprising 0.2% by weight of beeswax.
	It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in example 1 and paragraph 157-159 in Janssen et al. to replace 0.2% by weight of beeswax in example 1 with 0.2% by weight of decamethylcyclopentasiloxane (the claimed silicon oil in instant claim 34). Both insect wax (including beeswax) and decamethylcyclopentasiloxane being suitable fatty conditioning active substances was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing 0.2% by weight of beeswax in example 1 with 0.2% by weight of decamethylcyclopentasiloxane flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.

Janssen et al. do not specify same weight percentage of water (in the instant claim 41) in example 1.
This deficiency is cured by the rationale that a prima facie case of obviousness exists where the claimed ranges (75-95%) and prior art ranges (54.9%) do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case the water has the function of forming aqueous continuous phase in an oil-in-water emulsion. Please refer to MPEP 2144.05.II.A:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
	
Claim 33 is rejected under 35 U.S.C. 103(a) as being unpatentable over Janssen et al. (US 2011/0097288 A1) as evidenced by Clemente et al. (US 2009/0326182 A1), as applied to claims 25-32 and 34-44, in view of Elliott et al. (US 2003/0157088 A1).
The teachings of Janssen et al. are discussed above and applied in the same manner.
Janssen et al. do not specify the skin conditioning actives including coconut oil derivatives including butylene glycol dicaprylate/dicaprate (ester based on 1,3-Butanediol and caprylic/capric fatty acids derived from coconut oil).
This deficiency is cured by Elliott et al. who teach leave-on personal care compositions providing a skin care benefits (abstract) comprising 0.5-5% by weight of emollients such as butylene glycol dicaprylate/dicaprate (paragraph 87, 88, and 95).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Janssen et al. and Elliott et al. to specify the coconut oil derivatives skin conditioning actives in the composition taught by Janssen et al. including butylene glycol dicaprylate/dicaprate at a weight percentage of 0.5-5%. Incorporating 0.5-5% by weight of butylene glycol dicaprylate/dicaprate (coconut oil derivatives) as a skin conditioning active in a topical skin care benefit composition was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Response to Applicants’ arguments:
Applicant’s arguments, filed on 04/20/2022, have been fully considered but they are moot in view of new ground of rejections. However, the examiner would like to address the following arguments to the extend they pertain to the new ground of rejections.
Applicants argue that the composition comprising capryl/capric triglycerides and refined safflower oil in a total concentration >10 times of diisopropyl adipate without knowing the dielectric constant. 
However, this argument is not deemed persuasive. First of all, capryl/capric triglycerides and refined safflower oil taught by Janssen et al. (oils with dielectric constant ≤4.0) are not excluded by the instant claim 25. Secondly, capryl/capric triglycerides and refined safflower oil are alternative skin conditioning agents and can be replaced with diisopropyl adipate and/or dibutyl adipate. Lastly, the weight percentage of skin conditioning agents in the composition taught by Janssen et al. is from about 0.1-99% (paragraph 160) and thus does not have to be ≥1.5% (the instant claim 35).

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claims 25-32 and 34-44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tanner et al. (US 2013/0243836 A1).
Tanner et al. teach a skin care composition in form of oil-in-water emulsion (paragraph 54), to be applied to human skin, comprising combination of superabsorbent polymers such as crosslinked sodium polyacrylates and starch grafted crosslinked sodium polyacrylates (paragraph 26) and about 1% by total weight of organic sunscreen active (abstract, paragraph 1, 4, and 62), 3-20% by total weight of oil phase (claim 13) comprising oils such as diisopropyl adipate and isopropyl isostearate (paragraph 56), cetyl alcohol and stearyl alcohol (paragraph 76), and silicone oil, etc., (paragraph 59), 0.01% by weight of an emulsifier (paragraph 73), an fatty alcohol, emollients (claim 10), and from about 20 to about 98% by weight of water (claim 1) and 
exemplified in example 1 a composition comprising 69.41% by weight of water, 2% by weight of isopropyl isostearate (oil), 7% by weight of organic sunscreen active (4% octisalate, 1% octocrylene, 2% avobenzone), 1% by weight of cetyl alcohol (oil), 1% by weight of stearyl alcohol (oil), 0.3% by weight of cetearyl glucoside (HLB=11), 0.4% by weight of Makimousse-12 (sodium polyacrylate starch), 2% by weight of DC 1503 (silicone oil).
The recitation of 0% to less than 0.2% by total weight C12-15 alkyl benzoate, etc., in claim 36 is interpreted to include 0% by weight of C12-15 alkyl benzoate, etc.

Tanner et al. do not teach diisopropyl adipate and sodium polyacrylates (instant claim 43) in example 1.
This deficiency is cured by Tanner et al.’s teachings of diisopropyl adipate, isopropyl isostearate, cetyl alcohol, and stearyl alcohol being suitable oils and both crosslinked sodium polyacrylates and starch grafted crosslinked sodium polyacrylates being suitable superabsorbent polymers.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in example 1 and paragraph 56 and 76 and paragraph 26 to replace isopropyl isostearate, cetyl alcohol, and stearyl alcohol (4% by weight) and starch grafted crosslinked sodium polyacrylates in example 1 with diisopropyl adipate and sodium polyacrylates, respectively. Diisopropyl adipate, isopropyl isostearate, cetyl alcohol, and stearyl alcohol being suitable oils and both crosslinked sodium polyacrylates and starch grafted crosslinked sodium polyacrylates being suitable superabsorbent polymers were well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing isopropyl isostearate, cetyl alcohol, and stearyl alcohol (4% by weight) and starch grafted crosslinked sodium polyacrylates in example 1 with diisopropyl adipate and sodium polyacrylates, respectively, flows from both diisopropyl adipate and isopropyl isostearate having been used in the prior art and both crosslinked sodium polyacrylates and starch grafted crosslinked sodium polyacrylates having been used in the prior art, and from diisopropyl adipate, isopropyl isostearate, cetyl alcohol, and stearyl alcohol being recognized in the prior art as useful for the same purpose and both crosslinked sodium polyacrylates and starch grafted crosslinked sodium polyacrylates being recognized in the prior art as useful for the same purpose.

Tanner et al. do not specify the claimed method of reduced sweat stain on clothing, etc., however, with the same composition (comprising diisopropyl adipate) and same step (application to skin) it would necessarily result in reduced sweat stain on clothing since the instant composition and method steps are identical. That is, even though Tanner et al.'s intended purpose is for sun-protection, the effect of reduced sweat stain on clothing is inherent because the method taught by Tanner et al. involves applying the same oil in the same way (in skin) as recited in claim 25. 

Claim 33 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tanner et al. (US 2013/0243836 A1), as applied to claims 25-32 and 34-44, in view of Elliott et al. (US 2003/0157088 A1).
The teachings of Tanner et al. are discussed above and applied in the same manner.
Tanner et al. do not specify the skin conditioning actives including coconut oil derivatives including butylene glycol dicaprylate/dicaprate (ester based on 1,3-butanediol and caprylic/capric fatty acids derived from coconut oil).
This deficiency is cured by Elliott et al. who teach leave-on personal care compositions providing a skin care benefits (abstract) comprising 0.5-5% by weight of emollients such as butylene glycol dicaprylate/dicaprate (paragraph 87, 88, and 95).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Tanner et al. and Elliott et al. to specify the emollients taught by Tanner et al. including butylene glycol dicaprylate/dicaprate at a weight percentage of 0.5-5%. Incorporating 0.5-5% by weight of butylene glycol dicaprylate/dicaprate as an emollient in a skin care composition was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Response to Applicants’ arguments:
Applicant’s arguments, filed on 04/20/2022, have been fully considered but they are moot in view of new ground of rejections. However, the examiner would like to address the following arguments to the extend they pertain to the new ground of rejections.

Applicants argue that the dielectric constants of isopropyl isostearate taught by Tanner et al. is well below 4.0
However, this argument is not deemed persuasive. First of all, as stated in the rejection above and in the previous office action, both diisopropyl adipate and isopropyl isostearate are suitable oils and thus isopropyl isostearate in example 1 can be replaced by diisopropyl adipate and isopropyl isostearate is not a must have component. Secondly, oils with dielectric constant ≤4.0 are not excluded in the instant claim 25. Lastly, the weight percentage of oil in the composition taught by Tanner et al. I from about 1-about 60% (claim 13) and thus does not have to be ≥1.5% (the instant claim 35).

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612